671 F.3d 120 (2012)
Paul Alisdair McGRUER, Petitioner
v.
Eric H. HOLDER, Jr., Attorney General, Respondent.
No. 10-1281.
United States Court of Appeals, First Circuit.
February 14, 2012.
William Earl Graves, Jr., Graves & Doyle, Boston, MA, for Petitioner.
Latia N. Bing, Katharine E. Clark, Jennifer Parker Levings, Carmel Aileen Morgan, U.S. Dept. of Justice, Office of Immigration Litigation, Washington, DC, for Respondent.
Before LYNCH, Chief Judge, LIPEZ and HOWARD, Circuit Judges.
JUDGMENT
In view of the Board of Immigration Appeals' October 31, 2011 decision reopening and terminating removal proceedings, there no longer is any final order of removal for this court to review. Consequently, we vacate our December 29, 2010 judgment, withdraw the opinion, and dismiss this petition for review.
Dismissed.